Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Frederick Lynn Sellers appeals the district court’s order denying his motion for sentence reduction under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Sellers, No. 4:01-cr00058-CWH-1 (D.S.C. May 6, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*815terials before the court and argument would not aid the decisional process.

AFFIRMED.